UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6766



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JOHNNY JOSEPH, a/k/a Joe Sanders,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron M. Currie, District Judge.
(CR-00-67, CA-02-3711-4-22)


Submitted:   October 9, 2003                 Decided:   October 17, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Joseph, Appellant Pro Se. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny Joseph seeks to appeal the district court’s order

denying relief on his petition, which the court construed as a 28

U.S.C. § 2255 (2000) motion.    An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   A prisoner satisfies this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.       See Miller-El v.

Cockrell, 537 U.S. 322,   , 123 S. Ct. 1029, 1039-40 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).          We have

independently reviewed the record and conclude that Joseph has not

made the requisite showing.    Accordingly, we deny a certificate of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2